Exhibit 10.16

[Horace Mann Educators Corporation logo]

    The Horace Mann Companies Paul D. Andrews     1 Horace Mann Plaza Senior
Vice President     Springfield, IL 62715-0001 Corporate Services Division    
Bus. (217) 788-5300     Fax (217) 535-7277     andrewp1@mail.horacemann.com    
www.horacemann.com

December 4, 2008

Brent H. Hamann

514 Hawthorne Street

Arlington Heights, IL 60004-5624

Dear Brent,

I am pleased to offer you the position of Senior Vice President - Life,
Annuity & Group, effective February 9, 2009 ("Hire Date"). Our offer is
contingent upon our receipt of an acceptable pre-employment background check.
Your initial monthly base salary will be Nineteen Thousand Seven Hundred Ninety
One Dollars and Sixty Six Cents ($19,791.66) or Two Hundred Thirty Seven
Thousand Four Hundred Ninety Nine Dollars and Ninety Two Cents ($237,499.92)
annually.

Upon approval of the Board, you will receive a sign-on equity award valued at a
total of One Hundred Thousand Dollars ($100,000). It will be comprised of an
award of restricted stock units valued at Twenty-Five Thousand Dollars ($25,000)
and an award of stock options valued at Seventy-Five Thousand Dollars ($75,000).
Your right to the restricted stock units and stock options shall vest in
accordance with the following schedule: Twenty Five percent (25%) upon the date
of the Award, Fifty percent (50%) on the first (1st) anniversary of the date of
the Award, Seventy Five percent (75%) on the second (2nd) anniversary of the
date of the Award, and One Hundred percent (100%) on the third (3rd) anniversary
of the date of the Award. The restricted stock units and options shall be
governed in accordance with separate applicable agreements and shall be subject
to the terms of the Incentive Compensation Plan pursuant to which they are
granted. The Company's stock ownership guidelines will not apply to this sign-on
equity award.

You are eligible to receive an annual incentive award pursuant to the Amended
and Restated 2002 Incentive Compensation Plan, as amended from time to time
(including any successor plan, the "Incentive Compensation Plan"). Your target
bonus opportunity, which is based on your position in the Company, for the 2009
performance period will be 40% of your annual salary. The actual award could
increase or decrease based upon corporate and divisional results (0 to 2 times
your target bonus opportunity). The actual award, if any is payable, will be
paid in March 2010, based on 2009 results.

You are also eligible to participate in the Long Term Incentive Plan (LTIP)
pursuant to the Incentive Compensation Plan. Your target opportunity for the
2009-2010 performance period will be Two Hundred Thousand Dollars ($200,000.00).



--------------------------------------------------------------------------------

Page 2

In addition, You will be paid a one-time cash sign-on bonus in the amount of
Eleven Thousand Eight Hundred and Seventy Five Dollars ($11,875). This amount
will be paid on the next available payroll period following your Hire Date in
accordance with the Company's normal payroll practices, including the
withholding of applicable taxes.

Upon approval of the Board, you will receive a Change of Control Agreement with
Severance Compensation upon Termination of Employment in the amount of two
(2.0) times your Cash Compensation.

You are eligible to participate in our Corporate Relocation Program (Program) as
amended from time to time. We have agreed that the initiation of your move is
extended up to Eighteen (18) months from your Hire Date. I have attached a copy
of the current Program for which you are eligible. Should the Program be amended
prior to you initiating your move, you will receive a copy of the revised
Program.

Additionally, I have enclosed a summary of Benefits for which you are eligible.

Brent, we look forward to your joining Horace Mann. If you have any questions,
please call me at 217.788.5300.

 

Sincerely,

  /s/ Paul D. Andrews        

Paul D. Andrews

Senior Vice President

Corporate Services

The Horace Mann Companies

Attachments

cc (without Attachments):

  Louis G. Lower

  Peter Heckman

  Jann Braun

To confirm your acceptance of this offer, please sign this letter and return it
to me by December 11, 2008. The enclosed copy is for your records.

 

  /s/ Brent H. Hamann                

 

  December 8, 2008                